Exhibit 10.1

 

TERMS OF EMPLOYMENT OFFER

 

 

 

 

POSITION

 

We are pleased to offer you the position of President, Clinical Development.
Subject to the provisions listed in the “General Terms” section below, your
start date in this position will be on or before November 15, 2018. In this
role, you will report directly to Celgene’s Chairman and Chief Executive
Officer.

 

CASH COMPENSATION

 

Your semi-monthly compensation for this position will be $31,666.67 (which when
annualized equals approximately $760,000.00).

 

In addition to this base compensation, you will be eligible to participate in
our Management Incentive Plan (MIP), which would target you for a bonus of 80%
of your eligible base salary earnings, based on the achievement of corporate
performance objectives. Actual awards are determined by the Compensation
Committee in its sole discretion and are paid annually, typically during the
first quarter of the following year. The award may be at, above or below the
target level, but you can potentially earn up to 200% of your target award based
upon achievement of Company objectives.

 

Provided you start your employment with Celgene at the agreed start date and are
actively employed with Celgene through December 31, 2018, your 2018 bonus to be
paid in the first quarter of 2019 will not be less than $608,000, which reflects
80% of your annualized base salary (or increased to the amount payable under the
MIP based on actual Celgene performance).

 

ONE TIME PAYMENT

Celgene will also grant you a one-time payment of $400,000 (gross) which is
payable within 30 days from your start date. This payment will be considered a
taxable event for the purpose of payroll tax calculations. Please refer to the
terms in the attached repayment agreement.

 

EQUITY COMPENSATION

 

As a new employee, you will receive a new hire equity grant on the first trading
day of the month following your start date. The total value of this new hire
equity grants will be $4,700,000 and will be granted to you in the form of stock
options, Restricted Stock Units (RSUs) and Performance Stock Units (PSUs).

 

The number of stock options you will receive will be determined on the grant
date by dividing the value of that portion of your new hire equity grant to be
delivered in stock options ($1,000,000) by the applicable Black-Scholes value
per stock option. The exercise price will be the closing stock price of Celgene
common stock on the date of grant. The stock option grant will have a ten-year
term and will vest equally over the first four years, i.e., 25% on each
anniversary of the grant date.

 



 

 

 

The number of RSUs you will receive will be determined on the grant date by
dividing the value of that portion of your new hire equity grant to be delivered
in RSUs ($2,700,000) by the closing stock price of Celgene common stock on the
grant date. These RSUs will vest according to the vesting schedule in the RSU
grant agreement as follows:

 

·1/3 will vest on the 1st anniversary of the grant date

·1/3 will vest on the 2nd anniversary of the grant date

·1/3 will vest on the 3rd anniversary of the grant date

 

The target number of PSUs you will receive will be determined on the grant date
by dividing the value of that portion of your new hire equity grant to be
delivered in PSUs by the closing stock price of Celgene common stock on the date
of grant. The total value of the PSU grant is $1,000,000. A portion of the PSU
value ($325,000) will be granted under the 2017 – 2019 Long-Term Incentive Plan
(“LTIP”) and the remaining portion of the PSU value ($675,000) will be granted
under the 2018 – 2020 LTIP.

 

These and all other conditions surrounding your new hire grants have been
approved by the Compensation Committee of the Board of Directors or its delegate
outlined in the Celgene Corporation 2014 Stock Incentive Plan. Terms and
conditions surrounding the new hire equity grants (and subsequent equity grants)
are outlined in the Stock Option & Restricted Stock Unit Award documents that
you will receive on the date of grant and which must be accepted as a condition
of the grants, and will be substantially similar to the terms and conditions
applicable to the stock options, RSUs and PSUs that were granted in 2017 to
other Celgene executives who are direct reports of the CEO.

 

Beginning in fiscal year 2019, you will be granted annual equity awards on a
substantially similar basis as other executives who are direct reports to the
CEO, in similar amounts (i.e., proportion of total annual compensation), types
of awards, and terms and conditions.

 

ADDITIONAL PROGRAMS

 

Health and Welfare Benefits: You will be eligible to participate in all Celgene
comprehensive US health and welfare benefit programs on the first day of the
month following your date of employment. Information on your Celgene benefits
package will be provided under separate cover.

 

Deferred Compensation Plan: Celgene maintains a Deferred Compensation Plan for a
select group of employees. You will be notified when you are eligible to begin
participating in the Plan. Enrollment occurs semi-annually, typically at the end
of the second quarter and again at the end of the fourth quarter. Information
regarding the Plan, your investment options and how to enroll will be available
from Celgene's deferred compensation provider in advance of the enrollment
period.

 

Financial and Tax Planning: You will be eligible for reimbursement up to $15,000
per calendar year for Financial and Tax planning assistance.

 

Severance Compensation: If your employment is terminated by Celgene at any time,
other than for Cause (as defined in the repayment agreement), or by you for Good
Reason (as defined below), we will pay you severance compensation in a lump sum
in an amount equal to twelve months’ base salary and bonus at target, plus 12
months’ continuation of medical and dental benefits at active employee rates,
less applicable taxes.

 

In the event of “double-trigger” circumstance resulting from a change in
control, you will be paid in a lump sum an amount equal to twelve months’ base
salary and bonus at target, plus continuation of medical and dental benefits at
active employee rates, less applicable taxes, and your unvested stock options
and RSUs will fully vest. PSUs will vest according to the terms noted in the
applicable award agreement. Additionally, in the event of change in control,
under a modified economic cutback, your change in control-related payments would
be reduced to avoid the 280G excise tax if the result would be economically
beneficial to you. Double-trigger shall mean that there is a change in control
AND, within two years of the change in control, either (x) you are terminated
without cause or (y) your position is eliminated, you are required to report to
anyone other than the Celgene CEO, your duties/responsibilities/compensation are
significantly reduced or your primary place of work is relocated greater than 50
miles from your current work location (“Good Reason”).

 



 

 

 

Paid Time Off: You will be eligible for five weeks of vacation annually. In
addition, Celgene offers ten company holidays and 3 personal days.

 

Retirement Benefits: You will be eligible to participate in Celgene’s 401(k)
Plan on the first day of the month following your date of employment.

 

Legal Expenses: You will be reimbursed for reasonable legal fees and expenses
that you incur in connection with the negotiation and preparation of this
agreement. In the unlikely event of any lawsuit from your former employer
relating to your employment with Celgene, then Celgene shall indemnify you for
the reasonable legal, expenses and any losses resulting therefrom.

 

Relocation: You will be reimbursed for reasonable out-of-pocket relocation
expenses that you incur within the first two years of your assuming this
position, in accordance with any then applicable Celgene policy.

 

GENERAL TERMS

 

In your role, you will be expected to undertake the duties and responsibilities
customary for your role as President, Clinical Development, or as otherwise
agreed between you and Celgene’s CEO or Chairman of its Board of Directors.

 

The compensation and benefits content described in this offer letter does not
constitute a contractual guarantee of employment for any specific duration of
time. Celgene has the right to amend plans and policies at any time, except that
your vested rights cannot be adversely affected without your consent. Your
employment relationship with Celgene is at-will, which means that either you or
Celgene can terminate the relationship at any time for any reason with or
without cause. The information regarding employee benefits contained in this
offer letter are subject to the terms and conditions of Celgene's written plan
documents which provide that Celgene retains the right to alter, amend or
eliminate said benefits in its sole discretion. Celgene requires a
pre-employment drug screen. You will receive information regarding the drug
screen via email following the acceptance of your offer and return of the
completed documents. This offer is contingent upon completion of satisfactory
employment and associated references and background check. We advise that you
not alter your current employment status until you have cleared these
contingencies. In addition, all employees are required to sign Celgene’s “Global
Reproductive Health and Safety policy” and a “Proprietary Information and
Inventions Agreement” upon the start of their employment. Current Federal
regulations require you to furnish proof of your right to work in the United
States. These documents must be submitted on your first day of work.

 

 

With my best regards,

 

/s/ Joe Hand

 

Joe Hand

EVP, Human Resources & Corporate Services

 

 

I Accept the offer as outlined above:

 

/s/ Alise Reicin

Alise Reicin

 

October 4, 2018

Date

 



 

 

 

 



 

 